Hill, P. J.
(dissenting). The respondent Public Service Commission, on its own motion, is conducting an investigation of the capital account of the appellant, Long Island Lighting Company. Included in the assets are 48,868 shares of the stock of the Kings County Lighting Company. The value of the physical property of the Kings County Lighting Company is being ascertained by the application of the straight line theory of depreciation which, it is alleged, is being done with the purpose of requiring the appellant to charge off a large portion of the more than $5,000,000 which plaintiff *379paid for the stock. Without discussing the extent of the jurisdiction of the respondent in connection with investment items of the capital account of an operating utility, it would seem that, assuming that the power over the books in this regard is plenary, illegal and repudiated methods of evaluation may not be adopted. “ The power vested in the Commission to prescribe uniform methods of keeping accounts and records * * * does not include the power to compel a corporation to write off from its book value a loss which it has not sustained or to give up a part of its constitutional rights.” (People ex rel. Iroquois Gas Corp. v. Public Service Comm., 264 N. Y. 17, 21.) Straight line depreciation has been disapproved by the Supreme Court of the United States (McCardle v. Indianapolis Water Co., 272 U. S. 400), and in the State of New York (Matter of New York Edison Co. v. Maltbie, 244 App. Div. 685; affd., 271 N. Y. 103).
I favor a reversal of the judgment on the law and facts, with costs.
Crapser, J., concurs.
Order and judgment affirmed, with costs, both as a matter of law and in the exercise of discretion.